Citation Nr: 1631072	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  12-13 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for skin cancer, including malignant melanoma and basal cell carcinoma, to include as due to herbicide exposure.


REPRESENTATION

Veteran is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to November 1967, including service in the Republic of Vietnam from October 1966 to June 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In December 2014, the Board remanded this matter as well as a service connection claim for diabetes mellitus type II.  In a March 2015 rating decision, service connection was granted for diabetes mellitus type II; therefore, that claim is no longer before the Board.  With respect to the service connection claim for skin cancer, the requested development was completed, and the case has been returned  to the Board for further appellate action.

The Board notes in a November 2015 rating decision, service connection was granted for lung cancer, and a 100 percent disability rating was assigned, effective September 8, 2015.  In July 2016, the Veteran filed a new claim for an earlier effective date for the grant of service connection for lung cancer.  However, VA regulations do not provide for freestanding claims for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  The Veteran is advised that if he wishes to appeal the effective date assigned in the November 2015 rating decision, he must submit a notice of disagreement on the form prescribed by the Secretary within one year following notice of the rating decision which granted service connection for lung cancer.  See 38 C.F.R. § 20.201 (2015).  


FINDING OF FACT

Skin cancer was not shown in service or for many years thereafter, and there is no competent and probative evidence suggesting the Veteran's skin cancer is related to service. 

CONCLUSION OF LAW

The criteria for establishing service connection for skin cancer have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in March 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records and post-service treatment records.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There   is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Veteran has not received a VA examination pursuant to his service connection claim for skin cancer.  However, there is no evidence of skin cancer or skin growths in service or for many years after service.  Moreover, the record does not contain    any competent evidence suggesting a possible association between skin cancer and herbicide exposure or any other in-service event.  Under these circumstances, there   is no duty to provide a medical examination or to obtain a medical opinion.  See 38 C.F.R. § 3.159(c); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory  lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").

The Board also notes that actions requested in the prior remand have been undertaken.  Updated VA treatment records were obtained, and in a February    2015 letter, VA requested signed authorizations for any private treatment providers who treated the Veteran for malignant melanoma since1994, to specifically include Tennova Healthcare, formerly Mercy Medical Center St. Mary's in Knoxville, Tennessee.  However, the Veteran did not respond to VA's request.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that VA's duty to assist veterans is not always a "one-way street").  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action       is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

The Veteran seeks service connection for skin cancer, including malignant melanoma and basal cell carcinoma, which he asserts was caused by exposure        to Agent Orange while serving in Vietnam.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present   is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b);    see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a  period of war, or during peacetime service after December 31, 1946, and malignant tumors becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred  in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.    38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Additionally, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied.  38 C.F.R. § 3.309(e).  

Basal cell carcinoma and melanoma are not included in the list of diseases presumptively linked to herbicide exposure, and the Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Id.  Nevertheless, although the Veteran is not entitled to a regulatory presumption of service connection for a given disability, the claim must be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44   (Fed. Cir. 1994), rev'd in part, Combee v. Principi, 4 Vet. App. 78 (1993).

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained    on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is       an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to   the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board notes that the Veteran's VA and private treatment records show a history of melanoma, which was surgically removed from the chest   in April 1994, and basal cell carcinoma, which was removed from the right thigh in September 1998 and from the left neck in 2013.  As the record shows a diagnosis of skin cancer during the course of this appeal, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service treatment records show no complaints of or treatment for a skin condition during service.  Indeed, the Veteran testified during a September 2013 hearing before the Board that his skin cancer did not occur until after his discharge from active duty.  Moreover, the earliest record of a diagnosis of skin cancer is a reference to an April 1994 melanoma excision.  

An October 2013 private treatment record indicates that the Veteran's physician was unable to provide an opinion as to whether the Veteran's melanoma was related to service and noted that he was unable to obtain an opinion from the physician who performed the 1994 melanoma excision.  

After review of the record, the Board finds that there is no probative evidence indicating that the Veteran's skin cancer is related to service.

While the Veteran believes that his skin cancer is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render an opinion as to the etiology of melanoma or basal cell carcinoma.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of skin cancer requires medical expertise to determine.  Thus, as a lay person, the Veteran's opinion as to the etiology is not competent medical evidence.  

Moreover, the Board notes that in accordance with section 3 of the Agent Orange Act of 1991, Pub. L. 102-4, 105 Stat. 11, the Secretary has entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure.  As required by the statute and agreement, the NAS submits a report to the Secretary every two years regarding the results of their review and summarization of the medical literature.  In the 2012 report, NAS concluded that there remains inadequate or insufficient evidence of an association between exposure to herbicides and the development of melanoma and basal cell cancers.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308 (Apr. 11, 2014).  Thus, NAS has not found a link between melanoma or basal cell carcinoma and herbicide exposure, and there is no competent medical evidence of record even suggesting such conditions are related to herbicide exposure.

In sum, the preponderance of the competent and probative evidence is against the Veteran's claim, and service connection for skin cancer is denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim for skin cancer, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for skin cancer is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


